The appellant was the plaintiff in an action for a separation, in which alimony was awarded by the final judgment. When by the terms of the judgment $1,500 had accrued due and was unpaid she moved for an order directing the Delaware county clerk to enter and docket a money judgment in her favor against defendant-respondent for $1,500. The court reduced the alimony nunc gro tunc and directed *1021the entry of a judgment for $350, payable in installments. The court had authority under section 1170 of the Civil Practice Act to So modify the final judgment as to alimony past due or thereafter to become due. (Fox v. Fox, 263 N. Y. 68; Kirkbride v. Van Note, 275 id. 244; Karlin v. Karlin, 280 id. 32.) Order unanimously affirmed. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.